Citation Nr: 1010481	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-26 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the cervical spine C5-6 and 
lumbar spine L3-4 and L4-5 with osteoarthropathy.

2.  Entitlement to an initial rating higher than 0 percent 
for status post left knee arthroscopic surgery with 
chondromalacia patella.

3.  Entitlement to an initial rating higher than 0 percent 
for right knee chondromalacia patella.

4.  Entitlement to service connection for a left shoulder 
condition, to include as secondary to the service-connected 
cervical spine disability.

5.  Entitlement to service connection for a left wrist 
condition, to include as secondary to the service-connected 
cervical spine disability.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1986 to 
April 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted service connection for disabilities 
of the neck, lumbar spine, and knees and assigning disability 
ratings, effective May 1, 2006; and denied service connection 
for left shoulder and left wrist conditions.  Jurisdiction 
subsequently was transferred to the RO in Los Angeles, 
California.

The issues of an initial increased rating for the cervical 
and lumbar spine disabilities and bilateral knee 
disabilities, and service connection for a left wrist 
condition to include as secondary to the cervical spine 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record shows an in-service diagnosis of left upper 
extremity radiculopathy secondary to C5-6 disc protrusion per 
magnetic resonance imaging (MRI), a post-service diagnosis of 
left cervical radiculopathy mainly involving the C6 radicular 
territory per MRI findings, and competent and credible 
evidence of continuity of symptomatology of left shoulder 
pain since 1999 and numbness and tingling since 2005.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder 
condition, secondary to the service-connected cervical spine 
disability are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a left shoulder 
condition.  He primarily contends that his left shoulder 
condition has resulted from his service-connected cervical 
spine disability.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

38 C.F.R. § 3.310, the regulation concerning secondary 
service connection, was amended effective October 10, 2006.  
See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to 
conform to the regulation to Allen v. Brown, a U.S. Court of 
Appeals for Veterans Claims decision that clarified the 
circumstances under which a Veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.  See 38 
C.F.R. § 3.310 (2009).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show that in May 2004, the 
Veteran complained of left shoulder pain from the rotator 
cuff to the back.  It was a dull, aching pain with knots on 
top and around to the back.  It was noted that the Veteran 
was a forward air controller and was in the field carrying a 
ruck sack last week, which was the only out-of-the-ordinary 
activity he had done.  There was no left upper extremity 
radiculopathy.  On physical examination, he had full range of 
motion and no bony abnormality.  The supraspinatus test was 
positive.  The assessment was mild left rotator cuff 
tendonitis.  

A March 2005 treatment record notes complaints of left 
shoulder pain off and on for the past two months.  He 
indicated that he had pain in the left upper back and was now 
developing a tingling and numbness down his left arm.  On 
objective evaluation, there was no pain or tenderness.  
Sensory and motor examination, as well as deep tendon 
reflexes were within normal limits.  The assessment was left 
arm pain.  

A July 2005 treatment record shows the Veteran reported two 
episodes of radicular symptoms down his left arm on the 
weapons range lying prone on his elbows.  He also reported 
daily pain over the left scapula, especially with lifting and 
computer use.  He had decreased pain and radicular symptoms 
with cervical retraction exercises.  The assessment was 
slowly resolving cervical radiculopathy.

In August 2005, the Veteran presented for neck pain with left 
upper extremity radiculopathy.  He reported only two episodes 
of radicular symptoms and a daily incidence of left scapular 
pain, especially with prolonged computer use.  The assessment 
again was slowly resolving cervical pain with left upper 
extremity radiculopathy secondary to C5-6 disc protrusion per 
magnetic resonance imaging (MRI).  

The Veteran underwent a pre-discharge QTC examination in 
January 2006, which noted that the Veteran complained of 
having left shoulder pain since 1999.  Despite several 
evaluations, a pathologic process was not identified in the 
shoulder.  He indicated that he was later advised since then 
that the pain in the left shoulder originated from bulging 
disks in the neck.  He did not recall any major traumatic 
event affecting the left shoulder and the condition did not 
interfere with his ordinary lifting, carrying, activities of 
daily living, or service functions.  He noted pain in the 
neck going down to the shoulder and into the left thumb in 
1999.  Investigations revealed that he had bulging disks at 
C5-C6-C7.  His current medication consisted of Motrin.  In 
the past, he had trigger point injections to the neck and to 
the left shoulder.  On physical evaluation of the 
extremities, peripheral vessels and radial and pedal pulses 
were palpable.  There were no varicosities identified.  On 
neurologic evaluation, motor function was 5 out of 5 in all 
muscle groups and was well-developed.  Deep tendon reflexes 
were brisk and equal.  The left shoulder was normal in 
outline and symmetrical in form and function with the right 
with no muscle atrophy.  There was no heat, redness or 
swelling, or effusion detected.  Sensory perception and power 
was 5 out of 5 in the upper extremities and was within normal 
limits.  The range of motion was full without restriction or 
pain.  Pain, weakness, lack of endurance, fatigue, or 
incoordination did not impact further on the range of motion 
after repetitive use.  X-ray examination showed a normal left 
shoulder.  On diagnosis, it was noted that there was no 
pathology identified on physical examination to render a 
diagnosis.

A February 2006 service treatment record shows an 
approximately two year history of left posterior shoulder 
pain without preceding trauma.  He began having radiculopathy 
symptoms into the left thumb in January.  The left shoulder 
pain became worse with computer activity and in an 
unsupported position in prone.  On physical examination, 
there was mild tenderness over the left upper trapezius.  
Pain was elicited by motion with mild increase in pain with 
left lateral rotation and head tilt to the right (stretch on 
the left), but no radicular pain.  There also was a mild 
increase in pain with full flexion ("stretch" in the 
bilateral trapezius).  Motor strength of the upper 
extremities was normal.  The assessment was myalgia and 
myositis and cervical radiculopathy.

After service, a May 2007 VA nursing note shows complaints of 
tingling and numbness down one or both arms.  An October 2007 
VA surgical/neurological note shows the Veteran was referred 
for a four year history of intermittent left scapular pain 
and several months of intermittent left upper extremity 
paresthesias (feeling asleep and tingling).  The cervical 
spine MRI showed C5-6-7 mild to moderate degenerative spinal 
canal stenosis and possible neuroforaminal stenosis.  The 
impression was left cervical intermittent radiculopathy, 
involving mainly the C6 radicular territory.  

A March 2008 VA surgery outpatient note shows the Veteran 
complained of having lots of troubles with his left shoulder 
and numbness in the left arm, hand, and fingers, which was 
worse after waking up or at the end of the day.  He also was 
having difficulties turning his head to the left side.  On 
physical examination, there was moderate strength with the 
left upper extremity compared with the right upper extremity.  
The assessment was mild to moderate cervical spine stenosis 
and neuroforaminal stenosis in the left side at levels C4-5, 
C5-6, and C6-7.  

The record shows the Veteran was diagnosed with an in-service 
disability in his left upper extremity.  An August 2005 MRI 
report shows a diagnosis of left upper extremity 
radiculopathy secondary to C5-6 disc protrusion.  The record 
also shows a post-service diagnosis of the same disability in 
the left upper extremity.  After service, an October 2007 
neurosurgery record notes an MRI finding of left cervical 
intermittent radiculopathy, involving mainly the C6 radicular 
territory.  The Veteran has received treatment for symptoms 
of pain in the left shoulder since 2004 and has indicated 
that he has suffered from left shoulder pain since 1999.  He 
also has consistently complained of numbness and tingling in 
the left arm since 2005 in service to present.  The Veteran 
is competent to state that he has experienced continuous pain 
in his left shoulder since 1999 and treatment records 
continuously note his complaints of numbness and tingling 
feelings in his left shoulder since service in 2005.  There 
is no reason shown to doubt the Veteran's credibility.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As the record shows an in-service diagnosis of left upper 
extremity radiculopathy secondary to C5-6 disc protrusion per 
MRI, a post-service diagnosis of left cervical radiculopathy 
mainly involving the C6 radicular territory per MRI, and 
competent and credible evidence of continuity of 
symptomatology of left shoulder pain since 1999 and numbness 
and tingling since 2005, service connection for a left 
shoulder condition, secondary to the service-connected 
cervical spine disability is warranted.  See 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a).  Since the record shows that the 
left shoulder disability is directly related to the cervical 
spine disability, the issue of aggravation need not be 
addressed.

The Veteran's service connection claim for a left shoulder 
condition has been considered with respect to VA's duty to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the Veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993). 


ORDER

Entitlement to service connection for a left shoulder 
condition, to include as secondary to the service-connected 
cervical spine disability is granted.


REMAND

The Veteran is service connected for degenerative disc 
disease of the cervical spine and lumbar spine with a 10 
percent rating, and disabilities of the bilateral knees, 
assigned 0 percent ratings.  The cervical spine and lumbar 
spine disabilities are assigned one disability rating of 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for x-
ray evidence of degenerative arthritis involving two or more 
major joints or two or more minor joints.

The Veteran was last evaluated for these disabilities for 
compensation and pension purposes during a pre-discharge QTC 
examination in January 2006.  A May 2007 VA telephone note 
shows the Veteran complained that his neck and back pain had 
become worse over the last 30 days.  The Veteran's 
representative also submitted a statement in October 2008 
that a computed tomography (CT) scan in November 2007 showed 
that the cervical spine had undergone degenerative changes, 
which were worse at C5-6 and C6-C7.  The representative also 
argued that the Veteran's bilateral chondromalacia patella 
was shown in medical records as also probably involving a 
right knee medial meniscus tear and a positive medial 
McMurray test.  The representative thus argued that new 
examinations should be ordered.

In September 2008, the Veteran stated that his schedule only 
permitted him to see a doctor intermittently for his back but 
that this did not mean he was having intermittent symptoms 
and in fact had to miss work many times for his back.  
Regarding his knees, he indicated that they did not have full 
range of motion and they were not pain free as noted in the 
medical records, but actually required ongoing shots of 
cortisone treatment.
 
Thus, the Veteran and his representative contend that his 
neck, back, and knee disabilities have worsened since last 
evaluated.  For this reason, the Veteran should be scheduled 
for another orthopedic examination to determine the present 
severity of his service-connected neck, back, and knee 
disabilities.  

If, after an updated evaluation, the Veteran's lumbar or 
cervical spine disabilities are manifested by any limitation 
of motion, the RO should consider whether separate ratings 
under the General Rating Formula for Diseases and Injuries of 
the Spine would be more appropriate rather than the single 
disability rating assigned under Diagnostic Code 5003.

Regarding the left wrist condition, the Veteran primarily 
contends that this condition is secondary to his service-
connected cervical spine disability.  The service treatment 
records show an assessment of intermittent mild left wrist 
pain in September 2004.  Service treatment records and post-
service records also note findings of cervical radiculopathy 
of the left upper extremity from 2005 to 2008.  It is not 
clear, however, if the left wrist is involved in this 
assessment of radiculopathy of the left upper extremity.  A 
January 2006 QTC examination report shows that range of 
motion in the left wrist was full without pain.  There was no 
muscle atrophy and tendon function was normal.  Sensory 
perception and vascular supply of the hands was undisturbed.  
X-ray examination was normal and there was no pathology 
identified on physical examination to render a diagnosis.  
However, subsequent VA treatment records continued to note 
findings of cervical radiculopathy in the left upper 
extremity due to disc bulges in the cervical spine and the 
Veteran complained periodically of tingling into the left 
hand and fingers.  As it remains unclear if the Veteran's 
left wrist is involved in the findings of cervical 
radiculopathy of the left upper extremity, a VA neurological 
examination should be provided to determine what, if any, 
pathology, the Veteran has in the left wrist and whether any 
disability is related to service or the service-connected 
cervical spine disability.

If no pathology is found in the left wrist, the examiner 
should provide an opinion on whether the Veteran's complaints 
in his left wrist can be attributed to an undiagnosed illness 
from his service in Kuwait and Saudi Arabia.  His DD-Form 214 
shows he earned, among others, the Global War on Terrorism 
Expeditionary Service Ribbon with Gold border, Kuwait Liberal 
Medal Saudi Arabia, and Kuwait Liberation Medal Kuwait.  
Thus, the Veteran is considered a "Persian Gulf veteran" 
because of his air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(d).  Service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability which cannot be attributed to 
any known clinical diagnosis, but which instead resulted from 
an undiagnosed illness that became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011. 38 C.F.R. § 
3.317(a)(1).  Thus, a medical examiner should state whether 
the Veteran's left wrist impairment can be considered a 
qualifying chronic disability.  

Also, the Veteran should be provided with a notice letter 
that properly addresses the criteria necessary to 
substantiate a service connection claim on a secondary basis 
and the criteria for an undiagnosed illness based on Persian 
Gulf War service.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter that 
addresses the necessary criteria for 
substantiating a secondary service 
connection claim as it pertains to his 
left wrist service connection claim, to 
include as secondary to the service-
connected cervical spine disability, and 
an undiagnosed illness based on Persian 
Gulf War service.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
present severity of his cervical spine, 
lumbar spine, and knee disabilities.

With respect to the cervical and lumbar 
spine disabilities, the examiner should do 
the following:

a)  Using a goniometer provide the ranges 
of motion in the cervical and lumbar 
spines and state whether there is any 
additional loss of motion after repetitive 
movement due to pain, incoordination, lack 
of endurance, or weakness.  Any -findings 
of ankylosis in the cervical spine or 
lumbar spine should be noted.

b)  State whether the Veteran has any 
intervertebral disc syndrome in the 
cervical or lumbar spine and if so, 
whether he has had any incapacitating 
episodes (meaning doctor-prescribed 
bedrest) within the last 12 months.

c)  State whether either of his cervical 
or lumbar spine disabilities affect the 
Veteran's employability or render the 
Veteran unemployable.

With respect to the bilateral knee 
disabilities, the examiner should do the 
following:

a)  State whether there is any limitation 
of flexion or extension in the knees 
including after repetitive movement due to 
fatigability, pain, weakness, or 
incoordination.  The assessment should 
also mention any ankylosis in the knees.

b)  State whether there is any recurrent 
subluxation or lateral instability in the 
knees and if so, whether it is slight, 
moderate, or severe.

c)  State whether there is any other 
impairment of the tibia and fibula or genu 
recurvatum in the bilateral knees.

d)  Last, state whether the Veteran's 
bilateral knee disability affects his 
employability or renders him unemployable.

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

3.  Schedule the Veteran for a VA 
neurological examination to determine the 
etiology of any left wrist condition.  The 
examiner should determine the following:

a)  State whether the Veteran has any 
pathology in the left wrist.  Any 
necessary MRI or CT studies should be 
performed.

b)  State whether the Veteran's 
radiculopathy of the left upper extremity 
due to the cervical disk bulges also 
involves the left wrist.  If the cervical 
spine disability and any left wrist 
disability are not directly related, state 
whether the cervical spine disability has 
aggravated any left wrist condition beyond 
the normal progress of the disability.

c)  If the Veteran does have pathology in 
the left wrist but it is unrelated to the 
service-connected cervical spine 
disability, state whether it is at least 
as likely as not that the Veteran's 
current left wrist disability is related 
to the in-service complaints of mild left 
wrist pain in September 2004.

d)  If the Veteran does not have pathology 
in the left wrist to explain the symptoms, 
state whether the Veteran's complaints can 
be considered a qualifying chronic 
disability which cannot be attributed to 
any known clinical diagnosis, but which 
instead resulted from an undiagnosed 
illness that became manifest either during 
active service in the Southwest Asia 
theater of operations during the Persian 
Gulf War or at any time after service.  

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

4.  Thereafter, any additional development 
deemed necessary should be provided.  If 
limitation of motion is shown in the 
cervical and lumbar spines, the RO should 
consider whether separate ratings for the 
cervical and lumbar spines are warranted 
under the General Rating Formula for 
Diseases and Injuries of the Spine.  If 
any of the benefits sought on appeal 
remain denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


